Citation Nr: 0313711	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-24 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to restoration of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.  In May 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) proposed reduction of the veteran's 100 
percent rating for post-traumatic stress disorder to 50 
percent.  In August 2000, the reduction was accomplished, 
effective from November 1, 2000.  The veteran appealed the 
reduction.  Prior to the reduction, a 100 percent rating had 
been effective from April 6, 1996.  


FINDING OF FACT

The evidence does not show improvement in the veteran's post-
traumatic stress disorder.


CONCLUSION OF LAW

Restoration of the 100 percent disability evaluation for a 
post-traumatic stress disorder is warranted.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 3.344 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in an August 2001 letter to 
him from the RO.  It told him what the evidence must show to 
establish entitlement, what evidence was still needed from 
him, what he could do to help with his claim, and that VA 
would decide his claim based on the evidence it had received 
if he did not submit additional information or evidence.

The Board concludes that the discussions in the May and 
August 2000 rating actions, the December 2000 statement of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  A VA examination was conducted in January 2000 and 
VA hospital and outpatient treatment records have been 
obtained.  The veteran was advised by the RO in August 2001 
to tell it of any additional evidence or information he 
wanted the RO to get for him.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., the RO expressly considered the VCAA 
and VA's development regulations after it was enacted.  
Compliance with 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) as 
amended is present and no further action is necessary.  VA's 
duties have been fulfilled.

Factual background and analysis

In June 1998, the RO assigned the veteran a 100 percent 
disability rating for post-traumatic stress disorder 
effective from April 1996.    

In May 2000, the RO proposed reduction of the veteran's 100 
percent rating for post-traumatic stress disorder to 50 
percent.  In August 2000, the reduction was accomplished, 
effective from November 1, 2000.  The veteran appealed the 
reduction.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.130's General Rating Formula for Mental 
Disorders:  

If there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is warranted.  

If there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is 
assigned.  

If there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating is assigned.  38 C.F.R. § 4.130.

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992). The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (2001) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations. The provisions of 38 C.F.R. § 3.344(c) (2002) 
establish that there must be improvement before an evaluation 
is reduced.  The Court has restored evaluations when VA has 
failed to consider whether there is improvement.

As to restoration, the Board notes that the veteran's 100 
percent evaluation had not been in effect for five years or 
more.  Given this fact, the Board finds that 38 C.F.R. § 
3.344(a) (2002), is not applicable to the instant appeal.  In 
June 1998, the disability evaluation for the veteran's post-
traumatic stress disorder was increased from 10 percent to 
100 percent effective April 6, 1996.  The RO proposed a 
reduction in the disability evaluation in a May 2000 rating 
decision, and implemented the reduction by rating decision 
dated in August 2000, effective November 1, 2000.  The rating 
decisions failed to identify any improvement in the veteran's 
post-traumatic stress disorder.

In this case, the RO was required to base a reduction on a 
finding of improvement in the disability.  The Board again 
notes that the May 2000 proposal and August 2000 rating 
decision implementing the reduction fail to address the issue 
of improvement.  The RO considered in its August 2000 
decision VA medical records dating from April 1999 to June 
2000 and based its decision on those records alone.

The Board concludes that the reduction of the disability 
evaluation assigned for the veteran's PTSD was not warranted.  

The evidence shows that the veteran had had VA 
hospitalizations for psychiatric reasons in April 1996, 
October 1996, January 1997, May 1997, April 1999, and October 
1999, and May 2000, a VA psychiatric examination in December 
1997 and a VA psychiatric examination in January 2000.

At the time of the April 1996 VA hospitalization, the veteran 
complained of flashbacks and nightmares and hearing voices.  
His global assessment of functioning was 30.  In October 
1996, he complained of nightmares, flashbacks, insomnia, 
anxiety, and depression and inability to relate to or be 
around people.  His current global assessment of functioning 
was 30.  On VA hospitalization in January 1997, he was 
admitted with complaints of nightmares, depression, 
flashbacks, suicidal ideations, and inability to control his 
temper.  His global assessment of functioning was 50/50.  On 
VA hospitalization in May 1997, he complained of flashbacks 
and nightmares, and he appeared anxious.  His global 
assessment of functioning was 50.  

At the time of the December 1997 VA examination, he reported 
not wanting to be around people and not being able to get 
close to anyone.  He stated that he had a short temper, that 
he was afraid he was going to hurt somebody, and that he had 
done it in the past.  He had no friends.  He had problems 
with concentration and his memory was fair.  His global 
assessment of functioning was about 41.  

The April 1999 VA hospital discharge summary indicates that 
he was admitted for complaints of depression, that his 
judgment was fair, that his global assessment of functioning 
was 50 and that the highest it had been in the past year was 
60.

The October 1999 VA hospital discharge summary indicates that 
the veteran's global assessment of functioning was 50 and had 
been 60 for the past year.  The veteran was admitted for 
nightmares, flashbacks, getting worse, and depression.  He 
indicated that he could not watch television.

The VA examiner in January 2000 indicated in the context of a 
discussion about the veteran's post-traumatic stress disorder 
symptoms that the veteran was not able to hold any job even 
though he had tried to work at various places.  

The veteran reported that he has severe mood swings and that 
he gets very angry for no reason.  Although he had been 
married to the same woman for 16 years, his relationship with 
her was very superficial and he stated that she was very 
scared of his behavior and attitude.  He complained of 
insomnia, flashbacks, and dreams and nightmares concerning an 
in-service injury and the agony from it.  Additionally, the 
veteran complained that his memory was shot and that he could 
not remember anything and forgets things very easily.  
Clinically, he was anxious and sad with a constricted affect, 
his memory was poor and his recall was 2/3 and only 1/3 after 
five minutes and his attention and concentration was poor.  
He was assessed as mildly demented and as having a very poor 
memory.  

At the time of the veteran's May to June 2000 VA hospital for 
psychiatric reasons, he reported being unemployed since 1993 
and that he had nightmares, flashbacks which were getting 
worse, depression, and inability to converse.  The hospital 
discharge summary indicates that his global assessment of 
functioning was 50 currently.

Comparing the information as to the veteran's status for the 
period between April 1996 and April 1999 with the information 
as to his status since April 1999, improvement is not shown 
in the veteran's condition.  He had almost the exact same 
psychiatric symptoms and disability picture during both 
periods.  During the time period since April 1999, he 
continues to be unemployed and to have a poor memory, he is 
depressed and anxious, he gets very angry still, he has 
concentration problems, and he has a very superficial 
relationship with his wife and continued communication 
problems.  The evidence shows that that his status has not 
improved since April 1999.  In light of this, reduction in 
the veteran's rating was not warranted.  As such, restoration 
of the 100 percent rating is warranted.  

In reaching this determination, the Board again notes that 
the RO never addressed the concept of improvement.  A 
determination that a rating higher than 50 percent is not 
warranted does not establish that there was improvement.  In 
essence, the rating decision is fatally flawed.


ORDER

The 100 percent rating for post-traumatic stress disorder is 
restored.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

